ALLOWABILITY NOTICE
This application is being examined under pre-AIA  first-to-invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  

Cancelation of the restriction requirement
The 12/4/2012 restriction requirement is canceled.  No claims remain withdrawn.
In view of the cancelation of the restriction requirement as to the rejoined inventions, if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is canceled, the provisions of 35 U.S.C. 121 are no longer applicable. (MPEP 804.01 pertains.)

Reasons for allowance
5/24/2022 claims 10-11 and 40-41 are allowed for the reasons of record and as summarized here.  (Claims 1-9 and 12-39 are canceled.)
The 3/14/2022 35 USC 112, 2nd paragraph rejections are withdrawn in view of the 5/24/2022 amendment.
The 35 USC  101 and 103 rejections previously were withdrawn as discussed at p. 3 of the 3/14/2022 action.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631